 1
 2
 3
 4
 5
 6
 7
 8                      UNITED STATES DISTRICT COURT
 9                     CENTRAL DISTRICT OF CALIFORNIA
10                                  EASTERN DIVISION
11   JULIE J. MARTIN,                             Case No. ED CV 17-00938-DFM
12                     Plaintiff,                 MEMORANDUM OPINION
13                v.                              AND ORDER
14   NANCY A. BERRYHILL, Deputy
15   Commissioner for Operations,
     performing duties and functions not
16   reserved to the Commissioner of
17   Social Security,
18                     Defendant.
19
20
21         Julie J. Martin (“Plaintiff”) appeals the Commissioner’s final decision
22   denying her application for Social Security Disability Insurance Benefits
23   (“DIB”). For the reasons discussed below, the Commissioner’s decision is
24   affirmed and this matter is dismissed with prejudice.
25                                           I.
26                                   BACKGROUND
27         Plaintiff filed an application for DIB alleging disability beginning on
28   August 12, 2011. See Administrative Record (“AR”) 151-57. After her
 1   application was denied, she received a hearing before an administrative law
 2   judge (“ALJ”). See AR 88-92, 96-101, 102. The hearing took place on
 3   September 1, 2015. See AR 38-60. The ALJ heard testimony from a vocational
 4   expert (“VE”) and Plaintiff, who was represented by counsel. See id.
 5         On September 18, 2015, the ALJ denied Plaintiff’s claim. See AR 19-37.
 6   The ALJ found that Plaintiff had severe impairments of hypertension, diabetes
 7   with diabetic neuropathy, left knee osteoarthritis, and obesity. See AR 24-27.
 8   The ALJ found that Plaintiff retained the residual functional capacity (“RFC”)
 9   to:
10         Perform light work . . . except lifting and/or carrying 20 pounds
11         occasionally and 10 pounds frequently; sitting, standing, and/or
12         walking each no more than six hours out of an eight-hour
13         workday, for a total of eight hours out of an eight-hour workday; if
14         sitting, standing and stretching every few seconds every 30
15         minutes; if on feet, has to sit for a few seconds every 30 minutes;
16         no more than frequently using the left lower extremity to push;
17         occasionally climbing, crouching, stooping, kneeling, or crawling;
18         no constantly using hands; requiring ready access to the bathroom;
19         in addition to breaks every two hours, two additional bathroom
20         breaks of up to five minutes, every day; no forceful gripping or
21         grasping; and no more than moderately complex tasks.
22   AR 27-28. Based on the VE’s testimony, the ALJ found that Plaintiff could
23   perform her past relevant work as an administrative clerk and receptionist and
24   thus concluded that she was not disabled. See AR 32-33.
25         The Appeals Council denied review of the ALJ’s decision, which
26   became the final decision of the Commissioner. See AR 1-6. Plaintiff then
27   sought review in this Court. See Dkt. 1.
28   ///
                                             2
 1                                            II.
 2                                     DISCUSSION
 3         Plaintiff argues that the ALJ improperly discounted Plaintiff’s testimony
 4   about her symptoms. See Dkt. 25, Joint Stipulation (“JS”) at 4.
 5   A.    Applicable Law
 6         To determine whether a plaintiff’s testimony about subjective symptoms
 7   is credible, an ALJ must engage in a specific two-step analysis. See Vasquez v.
 8   Astrue, 572 F.3d 586, 591 (9th Cir. 2009) (citing Lingenfelter v. Astrue, 504
 9   F.3d 1028, 1035-36 (9th Cir. 2007)). First, the ALJ must determine whether
10   the plaintiff has presented objective medical evidence of an underlying
11   impairment that could reasonably be expected to produce the alleged pain or
12   other symptoms. See Lingenfelter, 504 F.3d at 1036. If the plaintiff meets the
13   first step and there is no affirmative evidence of malingering, the ALJ must
14   provide specific, clear and convincing reasons for discrediting the plaintiff’s
15   complaints. See Robbins v. Soc. Sec. Admin, 466 F.3d 880, 883 (9th Cir.
16   2006). “General findings are insufficient; rather, the ALJ must identify what
17   testimony is not credible and what evidence undermines the [plaintiff’s]
18   complaints.” Brown-Hunter v. Colvin, 806 F.3d 487, 493 (9th Cir. 2015) (as
19   amended) (citation omitted).
20   B.    Relevant Facts
21         Plaintiff testified at the hearing that she stopped working after she stood
22   up from her desk and “stood, . . . twisted, and . . . tore stuff” in her left knee.
23   AR 42. She feels “numbness and burning and just a lot of pain” in the bottom
24   of both her feet. Id. Her medications give her diarrhea at least four times a
25   week. See AR 43, 51. Her memory problems also keep her from working; for
26   example, she started her car then forgot to turn it off. See AR 43-44. She has
27   dizzy spells, although she has not fallen. See AR 48. If she writes for too long,
28   her hands go numb and she has sciatica down both hips, each of which
                                               3
 1   prevents her from working. See AR 50.
 2         In May and November 2013, Plaintiff completed disability reports in
 3   which she alleged that her family had to remind her constantly to take her
 4   medications and pay her bills; she also stated that she could only stand and sit
 5   for short periods, that she was confused and disoriented when out in public by
 6   herself, and that her anxiety limited her ability to work. See AR 200, 203. In a
 7   similar report dated May 2014, she claimed that her daughter cleaned, cooked,
 8   and ran errands for her, and that she found it hard to get along with others. See
 9   AR 211.
10         The ALJ gave several reasons for rejecting Plaintiff’s testimony: (1) the
11   objective medical evidence did not support her allegations, (2) Plaintiff
12   received routine and conservative treatment for her alleged impairments, (3)
13   Plaintiff was non-compliant with her medication, and (4) Plaintiff was capable
14   of performing daily activities and social interaction incommensurate with her
15   allegations. See AR 25-26, 28-30.
16   C.    Analysis
17         The ALJ offered several specific, clear and convincing reasons for
18   discrediting Plaintiff’s symptom testimony.
19         First, the objective evidence did not corroborate Plaintiff’s allegations.
20   See Osenbrock v. Apfel, 240 F.3d 1157, 1166-67 (9th Cir. 2001) (holding that
21   ALJ permissibly discredited claimant’s subjective complaints where objective
22   evidence did not corroborate severity of alleged symptoms). Plaintiff claimed
23   that she had mental impairments like memory loss that prevented her from
24   working. But Plaintiff provides no objective mental health findings to support
25   these allegations. Plaintiff also claimed that her physical impairments
26   prevented her from working. But the record does not support the severity of
27   impairments claimed by Plaintiff. An August 2011 left knee image showed
28   mild degenerative joint disease and a probable meniscus tear, and an August
                                             4
 1   2012 x-ray showed osteoarthritis. See AR 30, 434, 483. She had arthroscopic
 2   knee surgery in April 2012. See AR 405. A September 2012 left elbow x-ray
 3   showed minimal degenerative spurring with no acute findings. AR 30, 468. A
 4   physical examination in February 2014 was unremarkable: Plaintiff generated
 5   20 pounds of force with both hands, had a slow gait, normal spine curvature,
 6   mildly decreased back range of motion with normal extension and lateral
 7   bending, mildly decreased range of motion of the left knee with normal
 8   extension, otherwise normal range of motion, and normal muscle bulk and
 9   tone (5/5 strength). See AR 31-32, 405-07.
10         Plaintiff’s only response is to argue that a lack of objective medical
11   evidence is not by itself a sufficient basis on which to reject her testimony. See
12   JS at 7. While that is true, the ALJ provided other clear and convincing
13   reasons to reject Plaintiff’s testimony, as detailed below.
14         Plaintiff’s conservative treatment for anxiety undermined her claim that
15   her anxiety limited her ability to work. See Parra v. Astrue, 481 F.3d 742, 751
16   (9th Cir. 2007) (“[E]vidence of ‘conservative treatment’ is sufficient to discount
17   a claimant’s testimony regarding severity of an impairment.”). In March 2014,
18   Plaintiff denied having any outpatient or inpatient psychiatric treatment. See
19   AR 25, 412. Rather, it appears that Plaintiff took anxiety medication “as
20   needed.” See AR 293. As of May 2013, Plaintiff took her anxiety medication
21   “occasionally,” and by March 2014, “rarely.” See AR 286, 289, 455.
22         Similarly, Plaintiff received conservative treatment for her alleged
23   physical symptoms. She had arthroscopic knee surgery in April 2012. See AR
24   366. Plaintiff does not cite to anywhere in the record indicating that further
25   knee surgery or other surgery related to her alleged impairments was requested
26   or performed. In fact, by June 2012 Plaintiff reported that her knee had
27   improved, that physical therapy was helping, and that she was not currently
28   taking any medication for her knee. AR 368. As for medication, Plaintiff took
                                              5
 1   narcotic medication around the time of her surgery in spring 2012, see AR 254,
 2   369, 371, 374-75, 382, but as of February 2015, Plaintiff took only atenolol for
 3   hypertension, metformin for diabetes, aspirin, ibuprofen, oxazepam for
 4   anxiety, and glucose strips. See AR 438. In June 2013, she stated that she had
 5   never been prescribed crutches, a cane, a wheelchair, or a walker. See AR 193.
 6   Plaintiff stated at the hearing that she was taken off of Norco, but took Motrin
 7   and also Tramadol for pain but “tri[ed] not to” because she did not like the
 8   way it made her feel. AR 52-53. This conservative treatment undermines
 9   Plaintiff’s claim of “constant pain all night keeping me awake.” AR 188.
10         Finally, Plaintiff’s reported daily activities were inconsistent with her
11   alleged symptoms. Plaintiff reported that she had no difficulties with personal
12   care, liked to go camping, did the laundry, washed the dishes, prepared dinner
13   and cooked meals several times a week for one to one-and-a-half hours, took
14   care of her husband (including meals and laundry) with her daughter’s help,
15   vacuumed, watered plants, went outside several times a day (including alone),
16   could drive and shop, spent time with others, regularly went to the grocery
17   store, Walmart, and her mother’s house (before her mother moved in), babysat
18   her grandchildren for an hour at a time (ranging between two years old and ten
19   years old), and had no trouble getting along with others. See AR 49, 187-94,
20   413. The extent of these domestic activities supports the ALJ’s conclusion that
21   Plaintiff was less than fully credible when reporting the severity of her alleged
22   disabling functional limitations. See Curry v. Sullivan, 925 F.2d 1127, 1130
23   (9th Cir. 1990) (finding that claimant’s ability to “take care of her personal
24   needs, prepare easy meals, do light housework, and shop for some groceries . .
25   . may be seen as inconsistent with the presence of a condition which would
26   preclude all work activity”) (citing Fair v. Bowen, 885 F.2d 597, 604 (9th Cir.
27   1989)). Where, as here, a “claimant engages in daily activities inconsistent
28   with the alleged symptoms,” an ALJ may discredit his testimony of totally
                                             6
 1   disabling impairment. Molina v. Astrue, 674 F.3d 1104, 1112 (9th Cir. 2012)
 2   (citation omitted).1
 3         On appellate review, the Court does not reweigh the hearing evidence
 4   regarding Plaintiff’s credibility. Rather, this Court is limited to determining
 5   whether the ALJ properly identified clear and convincing reasons for
 6   discrediting Plaintiff’s credibility, which the ALJ did in this case. See Smolen
 7   v. Chater, 80 F.3d 1273, 1284 (9th Cir. 1996). It is the ALJ’s responsibility to
 8   determine credibility and resolve conflicts or ambiguities in the evidence. See
 9   Magallanes v. Bowen, 881 F.2d 747, 750 (9th Cir. 1989). If the ALJ’s findings
10   are supported by substantial evidence, as here, this Court may not engage in
11   second-guessing. See Thomas v. Barnhart, 278 F.3d 947, 959 (9th Cir. 2002);
12   Fair, 885 F.2d at 604. The above reasons constitute clear and convincing
13   reasons for discounting Plaintiff’s testimony regarding her symptoms and
14   functionality.
15                                          III.
16                                   CONCLUSION
17         For the reasons stated above, the decision of the Social Security
18   Commissioner is AFFIRMED and the action is DISMISSED with prejudice.
19
20   Dated: February 8, 2019
21                                                 __________________________
                                                   DOUGLAS F. McCORMICK
22
                                                   United States Magistrate Judge
23
24
25         1
             The ALJ also noted that Plaintiff was non-compliant with her
26   medication. At least some of the time, Plaintiff claimed that she was not taking
     her medication because she could not afford it. See, e.g., AR 47, 446, 453. The
27
     Court does not need to decide whether this was a clear and convincing reason
28   to reject Plaintiff’s testimony.
                                            7
